PROSPECTUS NEF ENTERPRISES, INC. 4,037,500 Shares of Common Stock $0.02 per share Date of Prospectus: May 17, 2013 Prior to this Offering, no public market has existed for the common stock of NEF Enterprises, Inc. Upon completion of this Offering, we will attempt to have the shares quoted on the Over the Counter-Bulletin Board (“OTCBB”), operated by FINRA (Financial Industry Regulatory Authority). There is no assurance that the Shares will ever be quoted on the Bulletin Board. To be quoted on the Bulletin Board, a market maker must apply to make a market in our common stock. As of the date of this Prospectus, we have not made any arrangement with any market makers to quote our shares. This is our initial public offering. We are registering a total of 4,037,500 shares of our common stock. Of the shares being registered, 1,037,500 are being registered for sale by the selling shareholders, and 3,000,000 are being registered for sale by the Company. The offering is being made on a self-underwritten, “best efforts” basis. There is no minimum number of shares required to be purchased by each investor. The shares will be sold on our behalf by our officers and directors, Christopher Ellerbeck and Roldis Estevez. They will not receive any commissions or proceeds for selling the shares on our behalf. All of the shares being registered for sale by the Company will be sold at a fixed price per share of $0.02 for the duration of the Offering. There is no minimum amount we are required to raise from the shares being offered by the Company and any funds received will be immediately available to us. If 100% of the shares being offered are sold, the Company will receive net proceeds of $60,000. There is no guarantee that this Offering will successfully raise enough funds to institute its business plan. Additionally, there is no guarantee that a public market will ever develop and you may be unable to sell your shares. The shares being offered by the Company will be offered for a period of two-hundred and seventy (270) days from the original effective date of this Prospectus, unless extended by our directors for an additional 90 days. The selling shareholders will sell their shares at a price per share of $0.02 for the duration of this Offering, or until our shares are quoted on the OTCBB, and thereafter at prevailing market prices or in privately negotiated transactions. We will not receive any proceeds from the sale of the 1,037,500 shares sold by the selling shareholders. Selling shareholders will receive proceeds of $0.02 per share sold. If all shares being offered by the selling shareholders are sold, selling shareholders will receive net proceeds of $20,750. The Company will not receive funds from the sale of shares being offered by selling shareholders. This secondary offering will terminate upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) 365 days from the effective date of this Prospectus . NEF Enterprises, Inc. is a development stage company and currently has limited business operations. Any investment in the Shares offered herein involves a high degree of risk. You should only purchase Shares if you can afford a complete loss of your investment. Our independent auditors have issued an audit opinion for NEF Enterprises, Inc., which includes a statement expressing substantial doubt as to our ability to continue as a going concern. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”) and, as such, may elect to comply with certain reduced public company reporting requirements for future filings. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . Neither the U.S. Securities and Exchange Commission (“SEC”) nor any state securities division has approved or disapproved these securities, or determined if this Prospectus is current, complete, truthful or accurate. Any representation to the contrary is a criminal offense. 1 TABLE OF CONTENTS Page Summary of Prospectus General information about our Company 3 The Offering 5 Risk Factors 6 Risks associated with NEF Enterprises, Inc. 6 Risks associated with this offering 9 Use of Proceeds 16 Determination of Offering Price 17 Dilution 18 Selling Security Holders 18 Plan of Distribution 19 Shares offered by the Company will be sold by our Officers and Directors 19 Shares offered by the selling shareholders 20 Terms of the Offering 22 Offering proceeds 22 Procedures and requirements for subscription 22 Right to reject subscriptions 22 Description of Securities to be Registered 22 Interest of Named Experts and Counsel 23 Information with Respect to the Registrant 24 Description of business 24 Description of property 26 Legal proceedings 26 Market price of and dividends of the registrant’s common equity and related stockholder matters 26 Financial statements and selected financial data 27 Management’s discussion and analysis of financial condition and results of operations 28 Changes in and disagreements with accountants on accounting and financial disclosure 37 Quantitative and qualitative disclosures about market risk 37 Directors and executive officers 37 Executive compensation 39 Security ownership of certain beneficial owners and management 41 Certain relationships and related transactions 41 Material Changes 42 Incorporation of Certain Information by Reference 42 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 42 Financial Statements 43 Until , 2013, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 2 2 SUMMARY OF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this Prospectus. In this Prospectus, unless the context otherwise denotes, references to "we," "us," "our", “NEF”, ‘NEF Enterprises” and “Company” are to NEF Enterprises, Inc. References to “Pubco Reporting” and “Pubco Reporting Services” are to Pubco Reporting Services, Inc., our operating subsidiary. A Cautionary Note on Forward-Looking Statements This Prospectus contains forward-looking statements, which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors,” that may cause our industry’s actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. General Information about Our Company NEF Enterprises, Inc. was incorporated in the State of Nevada on July 11, 2011 as New Era Filing Services Inc. The Company changed its name to NEF Enterprises, Inc. on October 4, 2011. NEF Enterprises, Inc., incorporated a wholly owed subsidiary in the State of Florida on September 28, 2011, called New Era Filing Services, Inc. which changed its name to PubCo Reporting Services, Inc. on November 26, 2012. NEF Enterprises’ wholly owned subsidiary, PubCo Reporting Services, Inc. operates as an U.S. SEC (Securities and Exchange Commission) filing agent providing EDGAR (Electronic Data Gathering, Analysis, and Retrieval) and XBRL (eXtensible Business Reporting Language) filing services. Our officers and directors have limited experience with EDGAR and XBRL reporting. The Company will be relying on consultants to provide these services. The Company’s website is currently www.newerafiling.com and its blog site is www.PubCoReporting.com but we are in the process of rebranding due to the name change. We will be developing the www.PubcoReporting.com to replace the www.newerafiling.com and use www.newerafiling.com as our blog. We will also further develop a corporate site using www.nefenterprises.com. We are a development stage company and have commenced business operations and generated revenues, from inception to February 28, 2013, of $63,192. We have been issued a "substantial doubt" going concern opinion from our auditors and the majority of our assets are our cash and cash equivalents and accounts receivable at February 28, 2013, consisting of approximately $23,801 and $4,760, respectively. 3 NEF Enterprises’ business and corporate address is 13 st Terrace, Miami, FL 33175. Our telephone number is 305-487-3717 and our registered agent for service of process is Corporate Direct, 2248 Meridian Boulevard Ste H, Minden, Nevada, 89423. Our fiscal year end is May 31. We received our initial funding of $13,000 through the sale of common stock to our officers and directors. Christopher Ellerbeck purchased 200,000 shares of our common stock at $0.005 on July 14, 2011 for $1,000 and 1,400,000 shares of our common stock at $0.005 per share, on May 31, 2012 for $7,000. Roldis Estevez purchased 1,000,000 shares of common stock at $0.005 on May 31, 2012 for $5,000. Our financial statements from inception (July 11, 2011) through the period ended February 28, 2013, report revenues of $63,192 and a net loss of $6,065. Our independent auditors have issued an audit opinion for NEF Enterprises, which includes a statement expressing substantial doubt as to our ability to continue as a going concern. This is our initial public offering. We are registering a total of 4,037,500 shares of our common stock. Of the shares being registered, 1,037,500 are being registered for sale by the selling shareholders, and 3,000,000 are being registered for sale by the Company. All of the shares being registered for sale by the Company will be sold at a price per share of $0.02 for the duration of the Offering. The selling shareholders will sell their shares at a price per share of $0.02 until the securities are quoted for trading on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We will not receive any proceeds from the sale of any of the 1,037,500 shares offered by the selling shareholders. We will be selling the 3,000,000 shares of common stock we are offering as a self-underwritten offering. There is no minimum amount we are required to raise in this Offering, and any funds received will be immediately available to us. This Offering will terminate on the earlier of the sale of all of the shares offered or 270 days after the date of the Prospectus, unless extended an additional 90 days by our board of directors. There is no current public market for our securities. As our stock is not publicly traded, investors should be aware they probably will be unable to sell their shares and their investment in our securities is not liquid. Implications of Being an Emerging Growth Company We are an “emerging growth company,” as defined in Section 2(a) of the Securities Act of 1933, or the Securities Act, as modified by the Jumpstart Our Business Startups Act of 2012, or the JOBS Act. As such, we are eligible to take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a non-binding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We could remain an “emerging growth company” for up to five years, or until the earliest of (a) the last day of the first fiscal year in which our annual gross revenues exceed $1 billion, (b) the date that we become a “large accelerated filer” as defined in Rule 12b-2 under the Exchange Act, which would occur if the market value of our common stock that is held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter, or (c) the date on which we have issued more than $1 billion in non-convertible debt during the preceding three-year period. 4 We are also considered a "smaller reporting company," If we are still considered a "smaller reporting company" at such time as we cease to be an "emerging growth company," we will be subject to increased disclosure requirements. However, the disclosure requirements will still be less than they would be if we were not considered either an "emerging growth company" or a "smaller reporting company." For more information, please see our Risk Factor entitled “ As an “emerging growth company” under the jumpstart our business startups act (JOBS), we are permitted to rely on exemptions from certain disclosure requirements.” The Offering Following is a brief summary of this Offering. Please see the Plan of Distribution and Terms of the Offering sections for a more detailed description of the terms of the Offering. Offering Securities being Offered 4,037,500 shares of common stock: 3,000,000 shares which we are offering, and 1,037,500 shares which are being offered by theselling shareholders. The selling shareholders offering will terminate upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) 365 days from the effective date of this prospectus. This Offering will terminate on the earlier of the sale of all of the shares offered by the Company or 270 days after the date of the Prospectus, unless extended by our Board of Directors for an additional 90 days Price per share The selling shareholders will sell their shares at a fixed price per share of $0.02 for the duration of this Offering, or until the securities are quoted for trading on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. All of the shares being registered for sale by the Company will be sold at a fixed price per share of $0.02 for the duration of the Offering. Securities Issued and 3,637,500 shares of common stock are issued and outstanding Outstanding before the offering and 6,637,500 shares will be outstanding after the Offering, assuming all shares are sold. However, if only 50% or 25% of the shares being offered are sold, there will be 5,137,500 or 4,387,500 shares outstanding, respectively. Offering Proceeds $60,000 assuming 100% of the shares being sold. However, if only 50% or 25% of the shares being offered are sold, the proceeds will be $30,000 or $15,000, respectively. Registration costs We estimate our total offering registration costs to be $13,000. If we experience a shortage of funds prior to funding, our directors have verbally agreed to advance funds to allow us to pay for offering costs, filing fees, and correspondence with our shareholders; however, our directors have no formal commitment or legal obligation to advance or loan funds to the Company. 5 Our officers, directors, control persons and/or affiliates do not intend to purchase any Shares in this Offering. If all the Shares in this Offering are sold, our two executive officers and directors will own 39.2% of our common stock. However, if only 50% or 25% of the Shares in this Offering are sold, our executive officers and directors will own 50.6% or 59.3%, respectively. RISK FACTORS An investment in these securities involves a high degree of risk and is speculative in nature. In addition to the other information regarding the Company contained in this Prospectus, you should consider many important factors in determining whether to purchase Shares. Following are what we believe are material risks related to the Company and an investment in the Company Risks Associated With NEF Enterprises, Inc.: Our independent auditors have issued an audit opinion for NEF Enterprises which includes a statement describing our going concern status. Our financial status creates a doubt whether we will continue as a going concern. As described in Note 3 of our accompanying financial statements, our auditors have issued a going concern opinion regarding the Company. This means there is substantial doubt we can continue as an ongoing business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty regarding our ability to continue in business. As such, we may have to cease operations and investors could lose part or all of their investment in the Company. We lack an operating history and have minimal profits which we expect to continue into the future. There is no assurance our future operations will result in continued profitable revenues. If we cannot generate sufficient revenues to operate profitably, we may suspend or cease operations. We were incorporated on July 11, 2011, and we have not fully developed our proposed business operations and only realized revenues of $63,192. We have no operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception to February 28, 2013, was $6,065 of which approximately $14,485 is for professional fees in connection with this Offering. Our ability to maintain profitability and positive cash flow is dependent upon: · Completion of this Offering, · Our ability to attract new customers who will buy our services, · Our ability to generate sufficient revenue through the sale of our services. Based upon current plans, we expect to incur minimal operating profits or losses in future periods because we will be incurring expenses that may exceed revenues. We cannot guarantee that we will be successful in generating sufficient revenues in the future. In the event the Company is unable to generate sufficient revenues, it may be required to seek additional funding. Such funding may not be available, or may not be available on terms which are beneficial and/or acceptable to the Company. In the event the Company cannot generate sufficient revenues and/or secure additional financing, the Company may be forced to cease operations and investors will likely lose some or all of their investment in the Company. Because our officers and directors have limited experience in EDGAR and XBRL reporting, we are dependent on consultants to provide our services to our customers, therefore; our business has a higher risk of failure. 6 Our officers and directors have limited business experience with EDGAR and XBRL reporting. We rely on outside consultants to provide our services to our customers. Consequently, management’s decisions and choices may not be well thought out, and we may be unable to contract adequately experienced personal to assist in product development, and our operations, earnings and ultimate financial success may suffer irreparable harm as a result. We have minimal clients or customers and even if we obtain more clients or customers, there is no assurance that we will make a profit. We have minimal clients or customers. If we are unable to attract enough customers/clients to purchase services (and any products we may develop or sell) it will have a negative effect on our ability to continue to generate sufficient revenue from which we can operate or expand our business. The lack of sufficient revenues will have a negative effect on the ability of the Company to continue operations and it could force the Company to cease operations. Some of our competitors have significantly greater financial and marketing resources than do we. Some of our competitors have significantly greater financial and marketing resources than do we. There are no assurances that our efforts to compete in the marketplace will be successful. Because Messrs. Christopher Ellerbeck and Roldis Estevez (our officers and directors) have other outside business activities and will have limited time to spend on our business, our operations may be sporadic, which may result in periodic interruptions or suspensions of operations . Because our officers and directors have other outside business activities and will only be devoting between 20-50% of their time, or 8-20 hours per week each to our operations, our operations may be sporadic and occur at times which are convenient to Messrs. Ellerbeck and Estevez. Mr. Ellerbeck will devote 50%, or up to 20 hours per week and Mr. Estevez will devote 20%, or up to 8 hours per week. In the event they are unable to fulfill any aspect of their duties to the Company, we may experience a shortfall or complete lack of sales resulting in little or no profits and eventual closure of the business. We are dependent upon our current officers. We currently are managed by two officers and we are entirely dependent upon them in order to conduct our operations. If they should resign or die, there will be no one to run NEF Enterprises, Inc., and the company has no Key Man insurance. If our current officers are no longer able to serve as such and we are unable to find other persons to replace them, it will have a negative effect on our ability to continue active business operations and could result in investors losing some or all of their investment in the Company. Our business mode requires the use of outside personnel and licensing of 3 rd party software, which may not be available when needed. The Company seeks to grow its business in EDGAR and XBRL services, while maintaining a low cost of operations. The Company will not retain any employees other than our officers, and instead contract a core group of independent contractors on an as needed basis and utilize 3 rd party software. If we are unable to maintain the required talent or if one of our software vendors should no longer offer its services or cease to exist, it may have a negative effect on our ability to grow our business plan. In such an event, we may be required to change our business plan or curtail or delay implementation of some, or all, of our business plan. Our controlling stockholders have significant influence over the Company. 7 As of April 15, 2013, Christopher Ellerbeck, the Company’s Chief Executive Officer and Roldis Estevez, the Company’s Secretary, combined owns 71.5% of the outstanding common stock, which becomes 39.2% if all of the shares offered are sold. As a result, Messrs. Ellerbeck and Estevez possess significant influence over our affairs. Their stock ownership and relationships with members of our board of directors, of which Messrs. Ellerbeck and Estevez are the only two, may have the effect of delaying or preventing a future change in control, impeding a merger, consolidation, takeover or other business combination or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control of the Company, which in turn could materially and adversely affect the market price of our common stock. Two investors hold a controlling interest in our stock. As a result, the ability of minority shareholders to influence our affairs is extremely limited. Two investors, our President and Secretary, own a controlling interest in our outstanding common stock on a primary basis. As a result, they have the ability to control all matters submitted to the stockholders of NEF Enterprises for approval (including the election and removal of directors). A significant change to the composition of our board could lead to a change in management and our business plan. Any such transition could lead to, among other things, a decline in service levels, disruption in our operations and departures of key personnel, which could in turn harm our business. Moreover, this concentration of ownership may have the effect of delaying, deferring or preventing a change in control, impeding a merger, consolidation, takeover or other business combination involving us, or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control, which in turn could materially and adversely affect the market price of the common stock. Minority shareholders of NEF Enterprises will be unable to affect the outcome of stockholder voting as long as Messrs. Ellerbeck and Estevez retains a controlling interest. Having only two directors limits our ability to establish effective independent corporate governance procedures and increases the control of our president over operations and business decisions. We have only two directors, who are our principal executive officer and secretary. Accordingly, we cannot establish board committees comprised of independent members to oversee functions like compensation or audit issues. In addition, a tie vote of board members is decided in favor of the chairman, which gives him significant control over all corporate issues, including all major decisions on operations and corporate matters such as approving business combinations. Until we have a larger board of directors that would include some independent members, if ever, there will be limited oversight of our president’s decisions and activities and little ability for minority shareholders to challenge or reverse those activities and decisions, even if they are not in the best interests of minority shareholders. International Financial Reporting Standards (IFRS) may be adopted more quickly than we had expected which could increase our costs or devalue our filings solution. The current governing accounting standard in the U.S. is U.S. Generally Accepted Accounting Principles (“U.S. GAAP”). Many other countries have adopted International Financial Reporting Standards (“IFRS”) as their accounting standard. The SEC is currently considering a timeline for the implementation of IFRS. A rapid adoption of IFRS for filings at the SEC for both U.S. and ADR filing companies has the potential to add costs to our business as we would have to manage multiple data sets. In addition, such an adoption could devalue our filings solution which is currently based on U.S. GAAP XBRL taxonomies. As a result, our business and prospects could be materially affected by the adoption of IFRS. 8 In connection with the XBRL and EDGAR conversion services that we offer, we are made aware of information regarding our clients prior to it becoming public. If we fail to keep this information confidential, our business and reputation could be significantly and adversely affected. Part of our business involves the conversion of materials to XBRL and EDGAR format for filing with the SEC before the information contained in the materials is made public. As such, we are frequently in possession of confidential information and documentation regarding our clients before it is made public. Securities laws and regulations in the US and elsewhere contain penalties for the misuse of material nonpublic information of the type we often possess, and violation of these laws and regulations could result in civil and criminal penalties. If we do not keep this information confidential, or misuse it in violation of the aforementioned laws and regulations, we could be subject to civil claims by our clients or other third parties or criminal investigations by appropriate authorities. We could also damage our relationships with existing clients or harm our ability to attract new clients. Future delays or changes to the SEC mandate may impact the growth of our XBRL filings business. Revenues generated from our XBRL filings business are based on a number of factors, including the SEC mandate requiring public reporting companies to tag their financial statements in XBRL. If the SEC changes the mandate as it now stands, our revenue opportunity could be significantly restricted. Such a restriction would have a materially negative impact on our revenues and financial results. We could face liability and other costs relating to our storage and use of personal information about our users. Users provide us with personal information, including credit card information, which we do not share without the user’s consent.
